UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7800



VINCENT BARR,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE
AND PARDON SERVICES; WILLIAMBURG COUNTY CLERK
OF COURT; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; WILLIE EAGLETON; DOLLY PRATT;
JOYCE HANNA; CAROLYN WILLIAMS; ANGELA HEPBURN;
JACOB WILSON; CURTIS KEELS; PHILLIP MCCLOUD;
STEVEN BENJAMIN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron M. Currie, District Judge.
(CA-02-1060-2-22)


Submitted:   March 17, 2003                 Decided:   April 18, 2003


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent Barr, Appellant Pro Se.    Jay Hupfer, WILLCOX, BUYCK &
WILLIAMS, P.A., Florence, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Vincent Barr appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Barr v. South Carolina Dep’t of

Probation, Parole and Pardon Servs., No. CA-02-1060-2-22 (D.S.C.

Nov. 8, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                  2